Citation Nr: 1549353	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-03 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUES

1.  Whether the change of the Veteran's means test eligibility category from copay exempt to copay required in the VA healthcare system for income year 2011 was proper.

2.  Whether the change of the Veteran's means test eligibility category from copay exempt to copay required in the VA healthcare system for income year 2012 was proper.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1959 to November 1962.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2013 and May 2014 decisions by the Department of Veterans Affairs (VA) Health Eligibility Center (HEC) in Atlanta, Georgia.  In those decisions, the HEC changed the Veteran's eligibility category from copay exempt to copay required.

A videoconference hearing was held before the undersigned Acting Veterans Law Judge in March 2015.  A transcript of the hearing is of record.

During the March 2015 hearing, the Veteran raised the issue of entitlement to treatment in the VA healthcare system without a copay requirement for income year 2013.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's attributable gross household income for income year 2011 exceeded the VA National Means Test threshold of $30,460 and the Geographic Means Test threshold of $32,050 for a nonservice-connected veteran with no dependents.

2.  The Veteran's attributable gross household income for income year 2012 exceeded the VA National Means Test threshold of $30,978 and the Geographic Means Test threshold of $32,450 for a nonservice-connected veteran with no dependents.

CONCLUSIONS OF LAW

1.  For the 2011 income year, the criteria for treatment in the VA healthcare system without a copayment requirement have not been met; the change of the Veteran's means test eligibility category from copay exempt to copay required was proper.  38 U.S.C.A. §§ 1705, 1710, 1722 (West 2014); 38 C.F.R. §§ 3.271, 3.272, 17.36, 17.47 (2015).

2.  For the 2012 income year, the criteria for treatment in the VA healthcare system without a copayment requirement have not been met; the change of the Veteran's means test eligibility category from copay exempt to copay required was proper.  38 U.S.C.A. §§ 1705, 1710, 1722 (West 2014); 38 C.F.R. §§ 3.271, 3.272, 17.36, 17.47 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's notification and assistance duties are not applicable in this case because the issue presented is solely one of statutory interpretation and/or the claims are barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  The facts are not in dispute; instead, resolution of the claims is wholly dependent on the application of the laws and regulations related to the eligibility criteria for cost-free VA medical treatment, including the allowable exclusions from countable income for VA purposes detailed therein.  In addition, the Veteran does not dispute the finding by the HEC that he did not provide evidence of out-of-pocket medical expenses for the income years at issue in this decision.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004).

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in March 2015.  The Acting Veterans Law Judge clearly set forth the issues to be discussed and elicited further information when appropriate.  The prehearing conference and hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.


Law and Analysis

VA shall furnish hospital care and medical services to any veteran who is unable to defray the expenses of necessary care, meaning that his or her attributable income is not greater than a specified income threshold, which is updated annually.  38 U.S.C.A. §§ 1710(a)(2)(G), 1722(a)-(c) (West 2014).  If a veteran does not qualify under 38 U.S.C.A. § 1710(a)(2)(G), he or she will be responsible for a copayment for VA healthcare services that relate to nonservice-connected disorders.

Determinations with respect to attributable income shall be made in the same manner, including the same sources of income and exclusions from income, as determinations with respect to income that are made for determining eligibility for pension under 38 C.F.R. §§ 3.271 and 3.272.  The term "attributable income" means income for the calendar year preceding application for care, determined in the same manner in which an income determination is made for pension purposes under 38 U.S.C.A. § 1521.  38 U.S.C.A. § 1722(f)(1), (3); 38 C.F.R. § 17.47(d)(4). 

Generally, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271.  Unreimbursed medical expenses in excess of 5 percent of the applicable maximum annual pension rate may be excluded from an individual's income for the same 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(g).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the change of the Veteran's eligibility category from copay exempt to copay required was proper for income years 2011 and 2012.

In this case, the Veteran is enrolled in the VA healthcare system, and he has no service-connected disabilities.  The Income Verification Match (IVM) folders show that the HEC accepted the Veteran's report that he has lived separately from his spouse during the income years at issue; the final HEC decisions used updated total gross household income calculations based on a veteran with no dependents.

The Veteran submitted a VA Form 10-10EZR in 2012 (income year 2011) and 2013 (income year 2012) and reported that his income was below the Means Test threshold (MTT).  Based on the Veteran's initial reports of income, he was assessed as copay exempt for both years.

Information received from the Internal Revenue Service (IRS) and the Social Security Administration (SSA) through the IVM process indicated that the Veteran's gross household income was above the 2011 VA National MTT of $30,460 and the Geographic MTT of $32,050 for a nonservice-connected veteran with no dependents.  Information received from the IRS and the SSA through the IVM process indicated that his gross household income was above the 2012 VA National MTT of $30,978 and the Geographic MTT of $32,450.  These income amounts included the Veteran's receipt of SSA benefit payments.  Based on this information, the HEC changed the Veteran's eligibility category from copay exempt to copay required for both years.

The Veteran has expressed disagreement with the countable income used by VA for determining his eligibility for cost-free VA care for the 2011 and 2012 income years.  Specifically, he has contended that his SSA benefit payments should not be included as countable income for VA purposes because the adjusted gross income amounts on his tax returns do not include that income.  He has also alleged that he incurred qualifying medical expenses that should be excluded.

The Board acknowledges the Veteran's contention regarding his SSA benefit payments; however, VA considers gross income from all sources, unless an exclusion is specifically allowed under applicable law.  There is no such exclusion for SSA benefit payments.  As such, attributable income for VA purposes may be different than adjusted gross income or taxable income for IRS purposes.  In addition, the Veteran did indicate that he had out-of-pocket medical expenses that should be excluded from his income, but he did not submit actual evidence of these costs, such as receipts or a letter from the treatment provider.  The IVM folders show that VA informed the Veteran that documentation was required before these expenses could be subtracted from his income, and his responses show that he was aware of the need for this additional evidence.  See, e.g., October 2013 report of telephone contact.  Therefore, VA was unable to consider an adjustment to the Veteran's income calculations based on any medical expenses.

Based on the foregoing, the Veteran's eligibility category was properly adjusted by the HEC for income years 2011 and 2012.  As the law is dispositive in this case, the claims must be denied based on a lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The change of the Veteran's means test eligibility category from copay exempt to copay required in the VA healthcare system for income year 2011 was proper; the appeal is denied.

The change of the Veteran's means test eligibility category from copay exempt to copay required in the VA healthcare system for income year 2012 was proper; the appeal is denied.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


